Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 1 of 41




                  EXHIBIT B
    Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 2 of 41
CONFIDENTIAL


                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WASHINGTON
                             AT SEATTLE


                                             :
 LYNNE HOUSERMAN                             :
                                             :
                                Plaintiff,
                                             :
                  v.
                                             :
 COMTECH TELECOMMUNICATIONS                  :
 CORPORATION, FRED KORNBERG,                 :   Case No. 2:19-cv-00644-RAJ-BAT
 AND MICHAEL D. PORCELAIN,
                                             :
                             Defendants.     :
                                             :
                                             :
                                             :




               Expert Rebuttal Report of Elaine Lehnert, CPA, CFF
                                 October 2, 2020
           Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 3 of 41
CONFIDENTIAL


Table of Contents
I.     INTRODUCTION ..................................................................................................................................... 3
II.    PROFESSIONAL BACKGROUND ............................................................................................................. 3
III. SUMMARY OF OPINIONS ...................................................................................................................... 5
IV. RELEVANT FACTUAL AND INTERNAL CONTROL BACKGROUND............................................................ 5
a.     Sequence of Events at Comtech ........................................................................................................... 5
b.     Relevant Internal Control Guidance.................................................................................................... 11
i.     SOX and COSO Internal Control Framework ....................................................................................... 11
ii.    The Control Environment .................................................................................................................... 13
iii.   Management Override ........................................................................................................................ 15
iv.    Roles and Responsibilities for Internal Controls .................................................................................. 15
v.     Internal Control Evaluation and Identification of Deficiencies............................................................ 17
c.     Code of Conduct and Company Guidelines ........................................................................................ 18
i.     Standards of Business Conduct ........................................................................................................... 18
ii.    HR & Employee Compensation Guidelines .......................................................................................... 19
V.     OPINIONS & ANALYSIS ........................................................................................................................ 20
a.     Ms. Houserman’s Actions Overrode Internal Controls Over Financial Reporting. ............................. 21
b. Ms. Houserman’s Actions Compromised the Company’s Internal Control Environment by
Disregarding Comtech’s Standards of Business Conduct and Were Inappropriate. .................................. 25
c. Deloitte Properly Concluded Ms. Houserman’s Override to Be a Significant Deficiency in Comtech’s
Internal Controls Over Financial Reporting. ............................................................................................... 27
VI. CONCLUSION ....................................................................................................................................... 30
VII. SIGNATURE AND RIGHT TO MODIFY ................................................................................................... 31


EXHIBIT A: CURRICULUM VITAE OF ELAINE LEHNERT
EXHIBIT B: MATERIALS RELIED UPON




                                                                            2
          Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 4 of 41
CONFIDENTIAL


     I.      INTRODUCTION
1.   Ankura Consulting Group LLC (“Ankura”) has been retained by Paul, Weiss, Rifkind,
     Wharton & Garrison LLP, counsel for Defendant Comtech Telecommunications Corporation
     (“Comtech” or the “Company”), Fred Kornberg, and Michael Porcelain, in connection with
     the above-referenced matter. On behalf of Ankura, I, Elaine Lehnert, have been asked to
     respond to the opinions reached by Gary B. Goolsby in his August 14, 2020 Report submitted
     on behalf of Plaintiff Lynne Houserman (hereinafter the “Goolsby Report”) to the extent they
     relate to internal controls.

2.   Ankura was engaged in this matter at the hourly billing rates of the individuals, plus expense.
     My billing rate in this matter is $725 per hour. My fees are not contingent on the opinions
     expressed herein or on the outcome of these proceedings.

3.   In performing this engagement, I, and/or staff working under my direction, have reviewed
     various materials, including the Goolsby Report. A listing of relevant materials I reviewed
     and relied upon in preparing this report is attached as Exhibit B. As of the date of this report
     my work on this matter is ongoing and I may amend this report based on new information
     that comes to my attention during such review.

4.   My staff and I performed this engagement in accordance with the American Institute of
     Certified Public Accountants (“AICPA”) Statement on Standards for Forensic Services No.
     1 (“SSFS No. 1”).

     II.     PROFESSIONAL BACKGROUND
5.   I am a Managing Director in the Investigations and Accounting Advisory practice of Ankura
     Consulting Group LLC. I specialize in the provision of consulting services relating to internal
     control assessment, financial accounting and reporting, and forensic accounting analysis to
     attorneys in litigation, arbitration, and investigation matters. My curriculum vitae is attached
     as Exhibit A. During the last 30 years, I have developed considerable professional expertise
     relating to financial and accounting controls. In particular, since the enactment of the
     Sarbanes-Oxley Act (“SOX”) in 2002, I have developed significant expertise relating to SOX
     control development, assessment, and compliance. I developed my SOX expertise by
     consulting with, and performing professional services for, hundreds of publicly traded
     corporations on SOX-related matters.

                                                 3
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 5 of 41
CONFIDENTIAL


6.   Prior to joining Ankura in 2016, I was employed as a Managing Director by FTI Consulting,
     a global business consulting and advisory firm. I performed consulting services relating to a
     broad range of accounting and internal control disciplines including those relating to SOX
     compliance by publicly traded corporations.

7.   Between 1999 and 2011, I was employed by Veris Consulting Inc., a forensic accounting
     consulting firm headquartered in Reston, Virginia. I performed consulting services relating
     to a broad range of accounting and internal control disciplines including those relating to
     compliance with SOX by publicly traded corporations. I also served as the outsourced
     internal audit provider for PXRE, a NYSE publicly traded reinsurance company until its
     acquisition by Argo Group.

8.   Between 1995 and 1999, I was employed by the national professional accountancy
     organization, the AICPA, which administers the Uniform CPA Examination and promulgates
     and enforces national professional standards for financial auditing and accounting. I served
     as a Technical Manager in its Accounting Standards Division, during which time I assisted
     in the development of generally accepted accounting principles (“GAAP”) and audit and
     accounting guidelines and standards.

9.   In addition, I was responsible for making quarterly presentations regarding AICPA activities
     to the National Association of Insurance Commissioners, working directly with the insurance
     regulatory process, evaluating and commenting on regulatory proposals, serving as primary
     staff liaison with various state insurance regulators, and acting as AICPA primary staff liaison
     on technical matters related to insurance accounting with the U.S. Securities and Exchange
     Commission (“SEC”) staff and the Financial Accounting Standards Board (“FASB”) staff.

10. I began my career as an auditor at KPMG, a national public accounting firm, where I was
     responsible for a broad range of accounting, auditing, and financial statement preparation and
     reporting functions. I was with KPMG from 1988-1995. In 1992, I obtained a Certified
     Public Accounting (“CPA”) license from the State of New Jersey which I have continuously
     maintained for the past 28 years. In 2008, I obtained from the AICPA the credential of
     Certified Financial Forensics (“CFF”).       The CFF credential is granted exclusively to
     professional accountants who demonstrate considerable expertise in forensic accounting
     through their knowledge, skills, and expertise.

                                                 4
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 6 of 41
CONFIDENTIAL


      III. SUMMARY OF OPINIONS
11. It is my opinion that Mr. Goolsby’s overall conclusion that “[Ms.] Houserman’s actions were
      consistent with the guidelines and expectations pursuant to the rules for accrual accounting
      and the internal control over financial reporting (‘ICFR’) requirements of Sarbanes Oxley
      (‘SOX’) under the securities acts relating to public companies like Comtech”1 is incorrect
      and at variance with the authoritative literature and the historical record.

12. Contrary to Mr. Goolsby’s opinion, based on my review of the materials listed in Exhibit B
      and my knowledge, training, and professional experience, it is my opinion that Ms.
      Houserman overrode Comtech’s internal controls and Comtech’s policies and procedures,
      which constituted, at a minimum, a significant deficiency in Comtech’s compliance with the
      internal control over financial reporting requirements under the SEC’s ICFR requirements
      and Committee of Sponsoring Organizations of the Treadway Commission (“COSO”).

13. Internal controls are weakened if management has the ability to override them at will. When
      such overrides go unchecked, companies are often no better off than if they had no controls
      in place. It is my opinion that Ms. Houserman’s actions compromised the Company’s internal
      control environment by disregarding Comtech’s Standards of Business Conduct and were
      therefore inappropriate.

      IV.   RELEVANT FACTUAL AND INTERNAL CONTROL BACKGROUND
            a. Sequence of Events at Comtech
14. Comtech is a provider of advanced communication solutions for both commercial and
      government customers worldwide.2 TeleCommunication Systems, Inc. (“TSYS”) is a wholly
      owned subsidiary of Comtech.

15. During the relevant period, Ms. Houserman was President of Comtech’s Safety and Security
      Technologies (“SST”) Group. Jason Christensen was VP of Finance for SST and reported to
      Ms. Houserman.3




1
  Goolsby Report at 6.
2
  Form 10-K, Comtech Telecommunications Corporation, fiscal year ended July 31, 2019, at 1.
3
  Deposition of Jason Christensen (Rough Draft Transcript), September 24, 2020, at 8, 11.


                                                       5
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 7 of 41
CONFIDENTIAL


16. On September 29, 2017, Ms. Houserman received an email from Comtech’s CFO, Michael
     Porcelain, attaching a document titled “FY 2018 Performance Incentive Compensation
     Targets” and referred to as the “Fiscal 2018 Goal Sheet.” The Fiscal 2018 Goal Sheet had
     been approved by Comtech’s Executive Compensation Committee (“ECC”) as well as Fred
     Kornberg, CEO and President of Comtech.4 Ms. Houserman replied to Mr. Porcelain and
     Mr. Kornberg on October 2, 2017 and attached her signed Fiscal 2018 Goal Sheet. Her reply
     did not contain any complaints or questions. Mr. Porcelain then forwarded the signed Fiscal
     2018 Goal Sheet to Maria Ceriello, Director of Financial Operations at Comtech.5 Ms.
     Houserman, pursuant to Company policies and procedures, was required to ensure that the
     monthly incentive expense accrual was recorded accurately in accordance with the Fiscal
     2018 Goal Sheet.        Comtech’s Human Resource (“HR”) and Employee Compensation
     Guidelines, referred to as Policy #08-01-11, specifically states, “Corporate and subsidiary
     finance personnel are responsible to ensure that the appropriate amount of non-equity
     incentive plan and other bonus expense is accrued each month.”6

17. On October 10, 2017, Mr. Porcelain emailed both Ms. Houserman and Mr. Christensen
     regarding PwC’s SOX internal audit fees.7 Mr. Porcelain stated that the internal audit fees
     for SST were much greater in comparison to other subsidiaries due to rework, delays, and
     overall inefficiencies. He also told Ms. Houserman and Mr. Christensen that during a
     meeting, the PwC partner provided feedback to Mr. Porcelain regarding the internal audit
     saying “she felt there was no strong oversight by SST management of. . . the SOX controls[,]
     and there was no sense of ownership of the SOX controls.”8

18. On November 8, 2017, Ms. Ceriello emailed Mr. Christensen to inquire if the SST bonus
     accrual had been calculated.9 The next day, Mr. Christensen responded with the total amount




4
  TSYS012864-65, Email and attachment from Michael Porcelain to Lynne Houserman, September 29, 2017.
5
  Eichberger00020, Fiscal Year 2018 Goal Sheet for Lynne Houserman signed on October 2, 2017. TSYS022589,
Email from Michael Porcelain to Maria Ceriello on October 3, 2017.
6
  Eichberger00028 at 67, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.
7
  Comtech engaged Pricewaterhouse Coopers (“PwC”) to perform internal audit services.
8
  TSYS070606, Email from Michael Porcelain to Lynne Houserman, Jason Christensen, October 10, 2017.
9
  TSYS048553-555, Emails between Maria Ceriello and Jason Christensen, November 8, 2017 through November
10, 2017.


                                                     6
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 8 of 41
CONFIDENTIAL


     of the accrual. Ms. Ceriello replied that the amount does “not reflect Lynne’s final goals”
     and asked him if Ms. Houserman had provided him with a final goal sheet.10

19. Later on November 9, 2017, Mr. Christensen emailed Ms. Houserman and requested a copy
     of her new 2018 Goal Sheet.11 Ms. Houserman provided her Fiscal 2018 Goal Sheet which
     included a Call Handling reduction of $6.297 million.12 The version of Ms. Houserman’s
     Fiscal 2018 Goal Sheet provided to Mr. Christensen contained only Mr. Kornberg’s signature
     and was not the version of the Fiscal 2018 Goal Sheet that Ms. Houserman had signed and
     submitted to Mr. Kornberg.13 Ms. Houserman did not inform Mr. Christensen that she had
     signed the goal sheet in October 2017 with the adjustment and did not provide Mr.
     Christensen with the version of the goal sheet that she had signed and provided to Mr.
     Kornberg. According to Mr. Christensen, he was “led to believe” that Ms. Houserman’s
     Fiscal 2018 Goal Sheet was “in dispute,” Ms. Houserman had “insisted on creating a journal
     entry that was different than what the goal sheet said,” and it turned out that “the contract had
     been signed and [he] didn’t have full information.”14

20. At this time, Ms. Houserman claimed she was alerted that the Fiscal 2018 Goal Sheet
     included a $6.297 million deduction from actual pre-tax profit. Ms. Houserman claimed that
     she did not notice the amount at the time of signing the document on October 2, 2017 and it
     was the same deduction as the previous year. On the same day, Mr. Christensen relayed to
     Ms. Houserman that he “spoke to Maria in NY, sounds like the $6.297M Call Handling
     reduction to profit will apply again this year.”15 In response, Ms. Houserman stated that she
     was “working on this with Fred [Kornberg].”16

21. Meanwhile, on November 9, 2017, Ms. Houserman informed Mr. Kornberg that “in
     reviewing the 2018 Goal Sheet in more detail” she “found an error in the small print” of the


10
   TSYS025267, Emails between Maria Ceriello and Jason Christensen, November 8, 2017 through November 9,
2017.
11
   TSYS070715, Emails between Lynne Houserman, Jason Christensen, and Maria Ceriello, November 8, 2017
through November 9, 2017.
12
   TSYS070730-31, Emails between Lynne Houserman and Jason Christensen, November 9, 2017. TSYS012864 at
65, Attachment from Michael Porcelain to Lynne Houserman, September 29, 2017.
13
   Eichberger00299, Email from Michael Porcelain to Nicole Eichberger, March 22, 2018.
14
   Deposition of Jason Christensen (Rough Draft Transcript), September 24, 2020, at 13.
15
   TSYS070740-41, Emails between Lynne Houserman and Jason Christensen, November 9, 2017.
16
   TSYS070740-41, Emails between Lynne Houserman and Jason Christensen, November 9, 2017.


                                                   7
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 9 of 41
CONFIDENTIAL


     Fiscal 2018 Goal Sheet related to the reduction for Call Handling product line costs. Mr.
     Kornberg replied and asked Ms. Houserman to send the “Stan agreement between SST and
     ENT on the Call Handling transfer agreement.”17

22. The following day, on November 10, 2017, Ms. Houserman forwarded to Mr. Kornberg an
     email originally sent by Mr. Porcelain on September 21, 2016 outlining the impact on the
     SST bonus pool. Mr. Kornberg consulted with Mr. Porcelain. In response, Mr. Porcelain
     emailed Mr. Kornberg to inform him the agreement was more complicated than indicated in
     the email forwarded by Ms. Houserman, and he would follow up with him on Monday.18

23. The SST Q1 2018 Quarterly Financial and Disclosure Consideration Checklist, also referred
     to as the quarterly certification or sub-certification, was submitted by Mr. Christensen to Paul
     Steo, Comtech Director of Internal Audit, on November 17, 2017 via email.19 Both Ms.
     Houserman and Mr. Christensen signed the quarterly certification and thereby certified that
     “the information contained in the 10-31-17 financial package for Safety & Security
     Technologies is complete, accurate and in compliance with generally accepted accounting
     principles.” The last page of the checklist noted a “general bonus accrual calculation included
     an error” which “the SST President has requested be corrected by the CEO.”20 However,
     there was no mention that Ms. Houserman directed a manual journal entry to be recorded to
     increase the bonus accrual without any supporting documentation.

24. On December 5, 2017, Mr. Christensen asked Ms. Houserman to confirm if the 2018 bonus
     was still in dispute. Ms. Houserman responded that it was “still very much in dispute-it [the
     Call Handling reduction] should NOT be part of the accrual.”21 Ms. Houserman instructed
     Mr. Christensen to record an additional amount to the SST bonus accrual for the month of
     November 2017 that was not supported by the executed Fiscal 2018 Goal Sheet and conflicted




17
   TSYS074608 at 09, Emails between Michael Porcelain, Lynne Houserman, and Fred Kornberg, November 9,
2017 through November 10, 2017.
18
   TSYS074608 at 08, Emails between Michael Porcelain, Lynne Houserman, and Fred Kornberg, November 9,
2017 through November 10, 2017.
19
   TSYS080512, Emails between Jason Christensen, Paul Steo, Lynne Houserman, November 17, 2017.
20
   TSYS080513 at 513 and 518, Quarterly Financial and Disclosure Consideration Checklist for Q1 2018.
21
   TSYS070806-807, Emails between Lynne Houserman, Jason Christensen, and Paul Steo, December 5, 2017.


                                                    8
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 10 of 41
CONFIDENTIAL


      with the instruction from Corporate Accounting a month prior that “the $6.297M Call
      Handling reduction to profit will apply again this year.”22

25. On December 8, 2017, Mr. Christensen and SST’s Senior Financial Analyst, Katy Shulman,
      uploaded and posted the bonus accrual journal entry. Mr. Christensen indicated in the support
      for the manual journal entry that the disputed Call Handling reduction was “Removed per
      Lynn Housermann [sic] request.”23 Mr. Christensen also indicated that the November bonus
      accrual would “include a $120K catchup for Q1” in order to reverse the impact of the Call
      Handling reduction that had been included in the Q1 bonus accrual manual journal entry.24
      Ms. Houserman caused the SST bonus accrual to be overstated.

26. Ms. Houserman’s actions were inconsistent with Comtech’s Policy #08-01-11 and the
      Company’s Standards of Business Conduct (“SOBC”) and caused the SST VP of Finance
      and an SST Senior Financial Analyst to record the improper adjustment for November 2017.

27. Ms. Houserman continued to circumvent controls when, on January 9, 2018, she again
      directed Mr. Christensen and his staff to increase the bonus accrual and make a similar
      adjustment for the month of December 2017.25 Again, her actions were inconsistent with
      Policy #08-01-11 and the Company’s SOBC.

28. Ms. Houserman and Mr. Christensen signed the Q2 2018 Quarterly Financial and Disclosure
      Consideration Checklist on March 2, 2018 for the information contained in the January 31,
      2018 financial package. On the second to last page of the Q2 2018 quarterly certification a
      note stated: “SST’s Q1 Disclosure noted an adjustment (increase) to the General and
      President Bonus accrual, as the SST President believed a reduction of $6.2M to SST’s PBT
      noted on the goal sheet was in error.”26 This statement is not accurate. The Q1 2018 quarterly
      certification did not disclose an increase to the General and President Bonus Accrual. Instead


22
   Eichberger00308-311, Emails and attachments between Nicole Eichberger, Michael Porcelain, Jason Christensen,
and Katy Shulman, November 2017 through March 2018,TSYS048553, Emails between Maria Ceriello and Jason
Christensen, November 8, 2017 through November 10, 2017, and TSYS070740-41, Emails between Lynne
Houserman and Jason Christensen, November 9, 2017.
23
   Eichberger00308 at 310, Emails and attachments between Nicole Eichberger, Michael Porcelain, Jason
Christensen, and Katy Shulman, November 2017 through March 2018.
24
   TSYS070806, Emails among Jason Christenson and Lynne Houserman, December 5, 2017.
25
   TSYS072040-42, Emails between Lynne Houserman, Jason Christensen, and Paul Steo, December 5, 2017.
26
   TSYS079971 at 75, Quarterly Financial and Disclosure Consideration Checklist for Q2 2018.


                                                       9
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 11 of 41
CONFIDENTIAL


      it merely stated that the “SST President has requested [the error] be corrected by the CEO”
      but did not claim that the adjustment had been recorded.27 Per Mr. Christensen, Ms.
      Houserman had made the changes in the language of the Q2 2018 certification disclosure that
      claimed the adjustment to the bonus accrual had been made in Q1.28

29. On February 13, 2018, Corporate Accounting discovered Ms. Houserman’s actions and
      instructed Mr. Christensen to reverse the over-accrual of the bonus amount for the quarterly
      close for Q2 2018. In response, Ms. Houserman emailed Mr. Kornberg. Mr. Kornberg
      responded that her “November correction was not authorized” and that she needed “to reverse
      [her] unilateral (which was wrong and unauthorized) decision before the close of Q2.”29 A
      manual adjusting journal entry was posted on February 13, 2018 to correct the over-accrual.30

30. On the same day, February 13, 2018, Ms. Houserman met via phone with Mr. Porcelain and
      Michael Bondi, Comtech’s Controller, to discuss a tax audit and sales commission plans.
      During this meeting, Mr. Porcelain reiterated to Ms. Houserman that he did not believe the
      $6.297 million Call Handling reduction to be an error.31

31. On February 20, 2018, Deloitte conducted fraud inquires of Mr. Porcelain as part of its design
      and implementation review of entity level controls.                Mr. Porcelain noted during this
      discussion that it appeared the President of SST (Ms. Houserman) had overridden controls.
      During this inquiry, the Deloitte audit team asked Mr. Porcelain “what were [his] views
      regarding the risks of fraud?” Deloitte’s summary of Mr. Porcelain’s response stated that “at
      this time it does appear that the business unit’s controls were overridden.”32

32. On February 28, 2018, Mr. Bondi emailed Ms. Houserman and Mr. Christensen requesting
      that the SST Q2 2018 quarterly certification be updated and resubmitted. During this email




27
   TSYS080513 at 518, Quarterly Financial and Disclosure Consideration Checklist for Q1 2018.
28
   TSYS024656, Email between Jason Christensen, Michael Porcelain, and Paul Steo, March 5, 2018.
29
   TSYS014381-84, Email between Lynne Houserman and Fred Kornberg on February 13, 2018 regarding the 2018
Bonus Goal Sheet.
30
   TSYS072043-44, Journal Entry and Supporting Documentation for Bonus Accrual, February 13, 2018.
31
   Eichberger00941 at 985, Houserman’s timeline of events included in Eichberger Report Exhibit 8; Deposition of
Michael Porcelain, July 29, 2020, at 179.
32
   DT 0000371-378, Deloitte Fraud inquiries of Michael Porcelain on February 20, 2018.


                                                       10
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 12 of 41
CONFIDENTIAL


     correspondence, Mr. Bondi expressed that SST needed to create “a work plan to improve
     controls” and that the “specific enhancements will be discussed” with Internal Audit.33

33. During the Audit Committee Meeting held on March 6, 2018, both Deloitte and PwC
     presented their findings in connection with the bonus accrual issue identified at SST. It was
     determined that Ms. Houserman’s overriding of the internal controls and instructions to
     record a manual journal entry with insufficient supporting documentation constituted a
     significant deficiency. In addition, Deloitte informed the Audit Committee that based on its
     own independent review, Ms. Houserman’s overrides and actions constituted “a lack of an
     appropriate ‘tone at the top’ of the SST business unit” and that, in the absence of further
     corrective action by the Company, Deloitte recommended “that there be no reliance on Ms.
     Houserman’s representation of the internal control environment at SST business unit.”34

34. In that same Audit Committee meeting, PwC communicated its identification of several
     control deficiencies at SST during the second quarter of fiscal year 2018. PwC also advised
     the Audit Committee that it agreed with Deloitte’s assessments and recommended immediate
     corrective action with regard to the “tone at the top” issue with respect to Ms. Houserman.
     The Company, its independent external auditors, and its internal audit support firm agreed
     that Ms. Houserman’s violations of internal controls and accounting principles constituted a
     significant deficiency.35

35. Ms. Houserman was subsequently terminated on April 2, 2018. For failing to conduct proper
     diligence into Ms. Houserman’s goal sheet, and relying on Ms. Houserman’s word, Mr.
     Christensen lost management responsibilities, did not receive a bonus in 2018 and did not
     receive his annual pay raise.36

            b. Relevant Internal Control Guidance

                     i. SOX and COSO Internal Control Framework



33
   TSYS079968-70, Emails between Paul Steo, Michael Bondi, Jason Christensen, Lynne Houserman, and Rich
Jacullo, February 28, 2018 through March 2, 2018.
34
   DT 0000655-661, Minutes of a Meeting of the Audit Committee of the Board of Directors for Comtech
Telecommunications Corp., March 6, 2018.
35
   Id.
36
   Deposition of Jason Christensen (Rough Draft Transcript), September 24, 2020, at 184-186 and 221-223.

                                                    11
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 13 of 41
CONFIDENTIAL


36. Management of public companies is responsible for establishing and maintaining an adequate
      ICFR as defined in Rule 13a-15(f) under the Exchange Act. SOX, which was signed into
      law on July 30, 2002, formed the Public Company Accounting Oversight Board (“PCAOB”).
      Under SOX, management is obligated to identify and assess the risks to reliable financial
      reporting. SOX also requires the CEO and CFO of publicly held companies to certify on a
      quarterly basis the completeness and accuracy of specified reports filed under the 1934 Act
      (“Section 302”).

37. The SEC rules require that management perform a formal assessment of its ICFR including
      testing of the design and operating effectiveness of the internal controls.37 This assessment
      must be made using a recognized internal controls framework. The SEC has stated that the
      COSO Framework38 “may be used as an evaluation framework for purposes of management’s
      annual internal control evaluation and disclosure requirements.”39 Most U.S. companies,
      including Comtech, use the COSO framework. 40

38. The COSO Framework defines internal control as “a process, effected by an entity’s board
      of directors, management, and other personnel, designed to provide reasonable assurance
      regarding the achievement of objectives relating to operations, reporting, and compliance,”
      consisting of five interrelated components: the control environment, risk assessment, control
      activities, information and communication, and monitoring.41

39. Management’s assessment of its ICFR is performed annually and as of year-end.
      Management makes this assessment by identifying, assessing, and testing the design and
      operating effectiveness of the key controls that will either prevent or detect material errors in



37
   SEC Final Rule, Commission Guidance Regarding Management’s Report on Internal Control Over Financial
Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934, Release No. 33-8810, Effective
June 27, 2007.
38
   COSO is an independent private sector initiative organized in 1985 to provide thought leadership on enterprise
risk management, internal control, and fraud deterrence. Committee of Sponsoring Organizations of the Treadway
Commission: About Us, https://www.coso.org/Pages/aboutus.aspx, accessed September 23, 2020. In 1992, COSO
published its “Internal Control – COSO Framework.” This framework was revised and reissued in 2013. I refer to
the revised, 2013 framework issued as the “COSO Framework” in this report.
39
   SEC Final Rule, Management’s Report on Internal Control Over Financial Reporting and Certification and
Disclosure in Exchange Act Periodic Reports, Release Nos. 33-8238, Effective August 14, 2003, Section II.B.3.a.
40
   Form 10-K, Comtech Telecommunications Corporation, fiscal year ended July 31, 2018, page 75.
41
   COSO Internal Control – Integrated Framework, 2013 edition, Chapter 1: Definition of Internal Control.


                                                       12
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 14 of 41
CONFIDENTIAL


     the transactions that constitute the balances in significant accounts in the financial statements
     or in the way the financial statements are prepared and presented.

40. Comtech performs certain financial reporting and disclosure control procedures consistent
     with the COSO framework and in compliance with SEC rules and regulations, including SOX
     Section 302. In relevant part, Comtech’s procedures “require[] that each Subsidiary or
     Business Unit adopt and maintain internal controls and disclosure processes that are designed
     to, among other items, provide reasonable assurance that: (i) financial transactions are
     properly authorized, (ii) assets are safeguarded against unauthorized or improper use and
     (iii) transactions are properly recorded and reported.” 42 As part of the disclosure control
     process, the President and Finance Director (or equivalent) of each Business Unit were
     required to provide quarterly certifications and to complete a disclosure certification checklist
     which includes questions relating to changes in accounting principles or policies and changes
     to internal control policies, structure or operations.43 Comtech’s control procedures further
     provide that “each Subsidiary or Business Unit President is held accountable to implement
     and maintain Comtech's company-wide internal control structure.”44

41. Effective internal control over financial reporting provides reasonable assurance regarding
     the reliability of financial reporting and the preparation of financial statements for external
     purposes.


                     ii. The Control Environment
42. The COSO Framework emphasizes that the control environment is the set of standards,
     processes, and structures that provide the basis for carrying out internal control across the
     organization.     Senior management, including division presidents like Ms. Houserman,
     establish the tone at the top regarding the importance of internal control, including expected
     standards of conduct.45 In order to have a strong control environment, management needs to
     reinforce expectations at all levels of the organization.46



42
   TSYS079903 at 905, Audit Committee Meeting Gray Book – Agenda, September 26, 2017 (emphasis added).
43
   Id.
44
   Id. (emphasis added).
45
   COSO Internal Control – Integrated Framework, Executive Summary, 2013 edition, at 4.
46
   Id.

                                                   13
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 15 of 41
CONFIDENTIAL


43. The control environment consists of the control owners and other personnel responsible for
     executing business processes and the environment in the departments and divisions within
     which they operate. It sets the tone for the effective functioning of these processes and
     influences the control consciousness of all personnel involved in making the process work.
     The control environment is the foundation for all other components of internal control. In
     this matter, Ms. Houserman was the President of a significant subsidiary, SST, and was
     responsible for establishing an effective control environment to serve as the strong foundation
     within all ICFR for her division.

44. The COSO Framework’s “Control Environment Factors,” specifically the “Integrity and
     Ethical Values” subsection, drives directly to the heart of this matter:

         The effectiveness of internal controls cannot rise above the integrity and
         ethical values of the people who create, administer and monitor them.
         Integrity and ethical values are essential elements of the control environment,
         affecting the design, administration and monitoring of other internal control
         components.47
45. In describing fundamental concepts associated with internal control, COSO provides that
     “internal control is effected by people. It’s not merely policy manuals and forms, but people
     at every level of an organization.”48 The original COSO Framework further explains that
     “[i]nternal control is, to some degree, the responsibility of everyone in an organization and
     therefore should be an explicit or implicit part of everyone’s job description. Virtually all
     employees produce information used in the internal control system or take other actions
     needed to effect control.”49

46. According to a 2017 presentation to Comtech’s Audit Committee, “the Company has in place
     operational company-level controls (entity-level) over all Comtech locations and business
     units.” These entity-level controls “include testing of the Standards of Business Conduct
     Certification, Periodic Business Reviews, Board and Audit Committee Oversight and other
     company-wide controls that apply to all Business Units.”50



47
   COSO Internal Control – Integrated Framework, 1992 edition, at 17.
48
   COSO Internal Control – Integrated Framework, 1992 edition, at 7.
49
   COSO Internal Control – Integrated Framework, 1992 edition, at 5.
50
   TSYS079903 at 907-908, Audit Committee Meeting Gray Book – Agenda, September 26, 2017.


                                                   14
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 16 of 41
CONFIDENTIAL


                    iii. Management Override
47. As defined by the COSO Framework, management override is an “action taken by
      management in an attempt to override the entity’s controls for an illegitimate purpose.”51
      Even though internal controls over financial reporting may appear to be well-designed and
      effective, controls that are otherwise effective can be overridden by management. 52 Many
      financial statement frauds have been perpetrated by intentional override by management of
      what might otherwise appear to be effective internal controls.53 Both the American Institute
      of Certified Public Accountants and the Association of Certified Fraud Examiners
      acknowledge that “personnel within the organization generally know the controls and
      standard operating procedures that are in place to prevent fraud. It is reasonable to assume
      that individuals who are intent on committing fraud will use their knowledge of the
      organization’s controls to do it in a manner that will conceal their actions.”54

48. An appropriate tone at the top, as set by the board of directors and management;
      implementation of a code of conduct/ethics; training programs; and cultivating a rigorous
      whistleblower program may be helpful fraud deterrents, but their mere existence will seldom
      provide assurance that management override can be prevented or timely detected.

49. Management override impacts the external auditor’s risk assessment of a company and their
      assessment of a company’s internal controls.

                     iv. Roles and Responsibilities for Internal Controls
50. Management’s Responsibilities: Management of public companies is responsible for
      establishing and maintaining an adequate internal control over financial reporting as defined
      in Rule 13a-15(f) under the Exchange Act. SOX requires that the management of public
      companies evaluate and assess the effectiveness of internal control over financial reporting,
      as of the end of the issuer’s fiscal year.55 Comtech’s Internal Audit function evaluates the


51
   COSO Internal Control – Integrated Framework, 2013 edition, at 65.
52
   AICPA, Management Override of Internal Control: The Achilles’ Heel of Fraud Prevention § A (2016).
53
   Id.; see also Association of Certified Fraud Examiners and American Institute of Certified Public Accountants,
“Managing the Business Risk of Fraud: A Practical Guide.”
54
   Association of Certified Fraud Examiners and American Institute of Certified Public Accountants, “Managing the
Business Risk of Fraud: A Practical Guide.”
55
   15 U.S.C. § 7262(a).


                                                       15
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 17 of 41
CONFIDENTIAL


      effectiveness of internal control over financial reporting and is supplemented with staff from
      PwC who perform certain tasks at management’s direction.

51. If management determines that a deficiency in ICFR exists, that deficiency must be evaluated
      to determine whether it constitutes a material weakness. The SEC provides guidance
      designed to assist management with that evaluation.56 The SEC requires that “a company’s
      principal executive officer and principal financial officer must certify that they have disclosed
      significant deficiencies in the design or operation of ICFR that are reasonably likely to
      adversely affect the company’s ability to record, process, summarize and report financial
      information to the external auditor and the audit committee with the intended result that these
      parties can more effectively carry out their respective responsibilities with regard to the
      company’s financial reporting.”57

52. Audit Committee: The role of the Audit Committee is to oversee the financial reporting
      process and the performance of the independent auditor. They are viewed as the chosen
      representative of the investors.

53. External Auditor’s Roles and Responsibilities: Deloitte’s role as Comtech’s external auditor
      was to audit the consolidated financial statements and internal controls over financial
      reporting (referred to as the integrated audit).58 Section 404 of SOX also requires every
      registered public accounting firm that prepares or issues an audit report on a company’s
      annual financial statements to attest to, and report on, the assessment made by management.
      The auditor’s attestation must be made in accordance with standards for attestation
      engagements issued or adopted by the PCAOB.59 Auditors are required to adopt a top-down,
      risk-based approach that emphasizes areas such as entity-level controls and risks within the
      control environment and the controls that mitigate those risks.




56
   SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829, Effective September 10,
2007.
57
   SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829, Effective September 10,
2007.
58
   TSYS079983 at 42, 44, 45, 47, 54, and 62, Audit Committee Meeting Agenda, March 6, 2018.
59
   SEC Final Rule, Management's Report on Internal Control Over Financial Reporting and Certification and
Disclosure in Exchange Act Periodic Reports, Release No. 33-8238, Effective August 14, 2003.


                                                       16
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 18 of 41
CONFIDENTIAL


54. Deloitte was required under the PCAOB Standards to report any identified significant
     deficiencies in internal controls to the Audit Committee.60

                     v. Internal Control Evaluation and Identification of Deficiencies
55. The PCAOB defines that a deficiency in internal control “exists when the design or operation
     of a control does not allow management or employees, in the normal course of performing
     their assigned functions, to prevent or detect misstatements on a timely basis.”61 A deficiency
     in design exists when either (a) “a control necessary to meet the control objective is missing”
     or (b) “a existing control is not properly designed so that, even if the control operates as
     designed, the control objective would not be met.”62 A deficiency in operation exists “when
     a properly designed control does not operate as designed, or when the person performing the
     control does not possess the necessary authority or competence to perform the control
     effectively.”63

56. The SEC defines a significant deficiency as “a deficiency, or a combination of deficiencies,
     in internal control over financial reporting that is less severe than a material weakness, yet
     important enough to merit attention by those responsible for oversight of the registrant’s
     financial reporting.” It defines a material weakness as “a deficiency, or a combination of
     deficiencies, in internal control over financial reporting, such that there is a reasonable
     possibility that a material misstatement of the registrant’s annual or interim financial
     statements will not be prevented or detected on a timely basis.”64




60
   PCAOB AS 1305, Communications About Control Deficiencies in an Audit of Financial Statements.
61
   PCAOB AS 2201, An Audit of Internal Control Over Financial Reporting That Is Integrated with An Audit of
Financial Statements, Appendix A Definitions and PCAOB AS 1305, Communications About Control Deficiencies
in an Audit of Financial Statements (paragraphs 1-3).
62
   Id.
63
   Id.
64
   SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829, Effective September 10,
2007 and Regulation S-X Rule 1-02(a)(4). Note: The PCAOB uses the same definitions for significant deficiency
and material weakness.


                                                      17
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 19 of 41
CONFIDENTIAL


57. The SEC and PCAOB concluded that a deficiency in internal controls is significant if it could
      adversely affect the company’s financial reporting process to the point that persons
      responsible for oversight of the company’s financial reporting would be concerned about it.65

            c. Code of Conduct and Company Guidelines
                  i. Standards of Business Conduct
58. Comtech’s business involves relations with public officials, shareholders, and other members
      of the community. It files various reports with the SEC and other government agencies. As
      such, Comtech expects employees to maintain the highest ethical standards concerning all
      business relations and in the conduct of the Company’s affairs. These expectations are stated
      in the Company’s Standards of Business Conduct.66

59. The purpose of these SOBC is to reinforce the Company’s ethical climate and to provide
      basic guidelines for situations in which ethical issues may arise.

60. Comtech’s SOBC states:

          One essential objective is our conviction to uphold ethical standards in all of
          our corporate activities. These standards apply to all of the Company’s
          activities in every market that it serves. The purpose of these Standards of
          Business Conduct is to reinforce the Company’s ethical climate and to provide
          basic guidelines for situations in which ethical issues may arise.
          We expect all our employees (including individual contractors and individual
          consultants) and directors to perform their work with honesty, truthfulness, and
          integrity, and we strive to do business with customers and suppliers of sound
          business character and reputation.
          It is the policy of the Company to comply with all applicable laws, including,
          without limitation, employment, import, export and economic sanction laws,
          discrimination, health, safety, antitrust and securities laws. No director, officer,
          executive, manager or any other employee of the Company has authority to
          violate any law or to direct anyone to violate any law on behalf of the
          Company.
          Each employee of the Company is, and will be held, responsible for the
          observance of these Standards of Business Conduct, as well as the specific
          laws and Company policies and procedures that apply to them and their roles.67


65
   PCAOB AS 2201, An Audit of Internal Control Over Financial Reporting That Is Integrated with An Audit of
Financial Statements and SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829,
Effective September 10, 2007.
66
   TSYS000502, Comtech Standards of Business Conduct, published July 2017.
67
   TSYS000502 at 505, Comtech Standards of Business Conduct, published July 2017.

                                                      18
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 20 of 41
CONFIDENTIAL


61. The SOBC has a specific section to “Financial Reporting and Accounting” that states:

          The Company is required to provide full, fair, accurate, timely and
          understandable disclosure in reports and documents that we may file with, or
          submit to the U.S. government, including agencies such as the SEC, and in
          other communications.
          Every employee who is responsible for providing information that is used in
          the preparation of these reports and filings should personally ensure
          themselves that such information is complete and accurate and complies with
          applicable governmental laws, rules and regulations.68
62. Ms. Houserman read and certified that she understood Comtech’s SOBC. Moreover, Ms.
     Houserman agreed to abide by the SOBC and that any violation of the SOBC could lead to
     disciplinary action including dismissal.69

                    ii. HR & Employee Compensation Guidelines
63. Comtech’s HR & Employee Compensation Guidelines (referred to as Policy #08-01-11)
     serve to document the terms, practices, and policies of Comtech related to Human Resources
     and employee compensation.70

64. The Key Employee Incentive Profit Sharing Plan section of Policy #08-01-11 states that
     “[t]he targeted bonus percentage for each subsidiary or group of subsidiaries, for each
     respective fiscal year, is documented on annual ‘Goal Sheets’.” Per Policy #08-01-11, these
     “Goal Sheets must be signed by Comtech’s CEO and the executive. Although the actual
     bonus pool is calculated as a percentage of Pre-Tax Profits (as defined) as per the respective
     financial reporting package(s), it may be adjusted by Comtech’s CEO or ECC, as applicable,
     at his or her discretion, for special or non-recurring items that were not in the original
     financial plan for the relevant fiscal year.”71

65. The Accrual of Non-Equity Incentive Plan and Bonus Expense section of Policy #08-01-11
     states that “Corporate and each subsidiary or group of subsidiaries should be accruing non-
     equity incentive and other bonus expense during the year equal to the aggregate of: (1) the
     estimated profit sharing pool award for all employees, other than the Subsidiary President or


68
   TSYS000502 at 513, Comtech Standards of Business Conduct, published July 2017.
69
   TSYS014507, Standards of Business Conduct Certification signed by Lynne Houserman, August 28, 2017.
70
   Eichberger00028, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.
71
   Eichberger00028 at 64, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.


                                                     19
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 21 of 41
CONFIDENTIAL


     Corporate Executive Officer, and (2) the estimated incentive compensation for the Subsidiary
     President or Corporate Executive Officer based on the estimated probable level of
     achievement of the performance goals set in the applicable Goal Sheet” (emphasis added).72

66. The Accrual of Non-Equity Incentive Plan and Bonus Expense section of Policy #08-01-11
     further states that “[i]f non-equity incentive plan and other bonus award estimates previously
     accrued are determined to be not payable, the accrual should be reversed in the period of such
     determination.”73

     V.      OPINIONS & ANALYSIS
67. It is my opinion that Mr. Goolsby’s overall conclusion that “[Ms.] Houserman’s actions were
     consistent with the guidelines and expectations pursuant to the rules for accrual accounting
     and the internal control over financial reporting requirements of Sarbanes Oxley under the
     securities acts relating to public companies like Comtech”74 is incorrect and inconsistent with
     the authoritative literature and the historical record.

68. Ms. Houserman was responsible for ensuring that the financial package for SST was
     complete, accurate, and in compliance with generally accepted accounting principles. In
     addition, Ms. Houserman was responsible for ensuring that SST adopted and maintained
     internal controls and disclosure processes designed to provide reasonable assurance that
     (i) SST’s financial transactions were properly authorized; (ii) SST’s assets were safeguarded
     against unauthorized or improper use; and (iii) SST’s transactions were properly recorded
     and reported.75

69. Contrary to Mr. Goolsby’s opinion, based on my review of the materials listed in Exhibit B
     and my knowledge, training and professional experience, it is my opinion that Ms.
     Houserman overrode Comtech’s internal controls and Comtech’s policies and procedures
     which constituted at a minimum a significant deficiency in Comtech’s compliance with the
     ICFR requirements under the SEC’s ICFR requirements and COSO. In addition, it is my
     opinion that Ms. Houserman’s actions compromised the Company’s internal control

72
   Eichberger00028 at 67, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.
73
   Id.
74
   Goolsby Report at 6.
75
   TSYS024643, Quarterly Financial and Disclosure Consideration Checklist for Q1 2018, as signed by Lynne
Houserman and Jason Christensen.

                                                      20
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 22 of 41
CONFIDENTIAL


     environment by disregarding Comtech’s Standards of Business Conduct and were therefore
     inappropriate.

            a. Ms. Houserman’s Actions Overrode Internal Controls Over Financial
               Reporting.
70. Mr. Goolsby claims that “[Ms.] Houserman’s actions did not warrant a conclusion that she
     overrode internal controls of Comtech. [Ms.] Houserman’s actions were entirely appropriate
     and part of a healthy internal controls process.”76 I strongly disagree. Ms. Houserman
     overrode controls by directing a manual journal entry to be recorded without proper
     supporting documentation in conflict with Comtech’s established internal controls. She
     failed to disclose that she directed Mr. Christensen to accrue without the reduction in SST’s
     SOX disclosure for Q1 2018. Then, in SST’s SOX certification for Q2 2018, she inaccurately
     represented that she had disclosed her instruction to accrue without the reduction for Q1,
     when in fact she had not. Moreover, SST’s signed Q2 certification was submitted to
     Comtech’s corporate office on March 2, 2018,77 after Mr. Kornberg had already told Ms.
     Houserman on February 13, 2018 that the Q1 accrual reduction was “wrong and
     unauthorized.”78

71. The COSO Framework considers “financial officers and their staffs, whose control activities
     cut across, as well as up and down, the operating units of an enterprise” to be “of particular
     significance.”79 Comtech’s disclosures in its financial statements echo this importance and
     state that “management is responsible for establishing and maintaining adequate internal
     control over financial reporting as defined in Rules 13a-15(f) and 15d-15(f) under the
     Securities Exchange Act of 1934.”80

72. Ms. Houserman, as President of SST, had a responsibility to maintain adequate internal
     controls over financial reporting, as stated in Comtech’s financial statements and as required
     by Comtech’s chosen internal control framework, the COSO Framework. Ms. Houserman’s


76
   Goolsby Report at 55.
77
   TSYS079968-70, Emails between Paul Steo, Michael Bondi, Jason Christensen, Lynne Houserman, and Rich
Jacullo, February 28, 2018 through March 2, 2018.
78
   TSYS014381-84, Email between Lynne Houserman and Fred Kornberg on February 13, 2018 regarding the 2018
Bonus Goal Sheet.
79
   COSO Internal Control – Integrated Framework, 1992 edition, at 4.
80
   Form 10-K, Comtech Telecommunications Corporation, fiscal year ended July 31, 2017, Item 9A: Controls and
Procedures.

                                                     21
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 23 of 41
CONFIDENTIAL


     responsibilities regarding financial reporting and accounting were also outlined in Comtech’s
     Standards of Business Conduct which require that “every employee who is responsible for
     providing information that is used in the preparation of these reports and filings should
     personally ensure themselves that such information is complete and accurate and complies
     with applicable governmental laws, rules and regulations.” Ms. Houserman agreed to comply
     with the SOBC.81

73. Mr. Goolsby asserts that “Kornberg’s and Porcelain’s conduct fails the test of strong
     governance internal controls” and that “the tone at the top governance internal control
     weakness clearly was not at the SST Houserman level, but rather at the Comtech executive
     level.”82 This is incorrect and misses the point. Deloitte found “a lack of an appropriate ‘tone
     at the top’ of the SST business unit,” not at the Comtech corporate level.83 Moreover, it was
     Ms. Houserman’s responsibility to respect the control framework in place and not to override
     controls irrespective of how she felt about how quickly Mr. Kornberg and Mr. Porcelain were
     responding to her or whether or not she agreed that their decision on the bonus accrual was
     good business practice.

74. Ms. Houserman was responsible for certifying that the information contained in SST’s
     financial packages was “complete, accurate and in compliance with generally accepted
     accounting principles”84 and that SST had adopted and maintained “internal controls and
     disclosure processes designed to provide reasonable assurance that (i) the business unit’s
     financial transactions are properly authorized; (ii) the business unit’s assets are safeguarded
     against unauthorized or improper use; and (iii) the business unit’s transactions are properly
     recorded and reported.”85

75. Mr. Goolsby also asserts that Ms. Houserman’s “directions to SST’s Vice President, Finance,
     Jason Christensen to accrue for her and the SST division’s Fiscal 2018 bonuses excluding the

81
   TSYS000502 at 513, Comtech Standards of Business Conduct, published July 2017 and TSYS014507, Standards
of Business Conduct Certification signed by Lynne Houserman, August 28, 2017.
82
   Goolsby Report at 40.
83
   DT 0000655-661, Audit Committee Meeting Minutes for March 6, 2018.
84
   TSYS080513, Quarterly Financial and Disclosure Consideration Checklist for Q1 2018 and TSYS079971,
Quarterly Financial and Disclosure Consideration Checklist for Q2 2018.
85
   TSYS079903 at 05, Audit Committee Meeting Gray Book – Agenda, September 26, 2017; TSYS024643,
Quarterly Financial and Disclosure Consideration Checklist for Q1 2018; TSYS079971, Quarterly Financial and
Disclosure Consideration Checklist for Q2 2018.


                                                    22
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 24 of 41
CONFIDENTIAL


      deduction” was “consistent with GAAP and proper internal controls.”86 This is way off the
      mark. Ms. Houserman’s directions to her subordinates to record SST’s bonus accrual without
      supporting documentation were in violation of GAAP and SOX because they overrode the
      Company’s internal control processes and caused unauthorized transactions to be recorded.
      Further, Ms. Houserman was ultimately responsible for her own actions and cannot shift the
      blame to Mr. Christensen.

76. As discussed in the background section of this report, on December 8, 2017, Ms. Houserman
      instructed Mr. Christensen to record an additional amount to the SST bonus accrual for the
      month of November 2017 that was not supported by her executed 2018 Goal Sheet.87 Mr.
      Christensen indicated in a note on the adjusting manual journal entry that an amount of the
      accrual had been “removed per Lynn Housermann [sic] request.”88 In subsequent emails, he
      also confirmed that Ms. Houserman had instructed him and his staff to “remove” the Call
      Handling reduction to the pre-tax profit component of the SST bonus accrual while never
      informing her staff that there was an executed goal sheet that conflicted with the journal entry
      amount.89 The removal of the amount caused Mr. Christensen and his staff accountant to
      record an overstated bonus accrual for November 2017 that was not supported by the
      appropriate supporting documentation, Ms. Houserman’s signed Fiscal 2018 Goal Sheet.90

77. The disclosure, buried on the second to last page of the Q2 2018 Quarterly Financial and
      Disclosure Consideration Checklist that “SST’s Q1 Disclosure noted an adjustment
      (increase) to the General and President Bonus accrual, as the SST President believed a
      reduction of $6.2M to SST’s PBT noted on the goal sheet was in error,” is insufficient,
      inaccurate and misleading.91 The Q1 2018 Quarterly Financial and Disclosure Consideration
      Checklist did not disclose any increase to the accrual.                Instead it merely noted Ms.
      Houserman’s position that the reduction in PBT was an error.


86
   Goolsby Report at 6.
87
   Eichberger00308-311, Emails and attachments between Nicole Eichberger, Michael Porcelain, Jason Christensen,
and Katy Shulman, November 2017 through March 2018.
88
   Eichberger00308 at 310, Emails and attachments between Nicole Eichberger, Michael Porcelain, Jason
Christensen, and Katy Shulman, November 2017 through March 2018 and TSYS062726 at 727, Journal Entry and
Supporting Documentation for Bonus Accrual, December 2017.
89
   TSYS024293, Emails among P. Steo and J. Christensen, February 2018.
90
   TSYS072045, Journal Entry and Supporting Documentation for Bonus Accrual, February 9, 2018.
91
   TSYS079971 at 75, Quarterly Financial and Disclosure Consideration Checklist for Q2 2018.


                                                      23
          Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 25 of 41
CONFIDENTIAL


78. Included in its system of internal controls for financial reporting, Comtech had specific
        controls over the recording of manual journal entries. Control 15.3 required that all journal
        entries with backup are created by a Staff Accountant or Financial Analyst and are “reviewed,
        approved, and posted by either the Director of Finance & Accounting or the VP of Finance.”92
        The control steps required the control owner, the VP Finance or Director of Finance and
        Accounting, to review the journal entry supporting documentation to ensure that the entry is
        correct and is a supportable business transaction, and adheres to GAAP. The control also
        required the control owner to “review(s) the detail support (including supporting schedules,
        reconciliations, email explanations of the entry) and follow(s) up with the creator of the
        journal entry with any questions or discrepancies” and “ensure(s) that the documented
        descriptions or analysis from which the JE was derived is appropriate.”93 No documentation
        to support the amount of the manual journal entry existed, which constituted a control
        deficiency in December 2017.

79. Ms. Houserman’s instructions to remove the reduction to pre-tax profit in the calculation for
        the manual journal entry caused the entry to be recorded in an amount exceeding the
        supporting documentation, Ms. Houserman’s Fiscal 2018 Goal Sheet, and deviated from the
        control step requiring that the journal entry be supported by proper supporting
        documentation.

80. By instructing Mr. Christensen to record the manual journal entries in an amount not
        supported by her Fiscal 2018 Goal Sheet, Ms. Houserman overrode Control 15.3, causing it
        to be ineffective. Ms. Houserman’s override of internal controls and unethical behavior
        compromised Comtech’s internal control environment and demonstrated Ms. Houserman’s
        lack of commitment toward the establishment of an effective control environment for the
        organization for which she was responsible.

81. Comtech Internal Audit’s listing of deficiencies for fiscal year 2018 states the following
        regarding the deficiency regarding management override and addresses the related failure of
        SST Control 15.3:

           During Comtech Corporate’s Q2 FY18 assessment of SST’s monthly financial
           reporting package (“FRP”), the Director of Financial Operations observed that
92
     PwC000246, SST Control Sheet for fiscal year 2018, Description of Control 15.3.
93
     TSYS063294, SST FY18 Summary of Deficiencies and Remediation at tab “15.3 Journal Entries.”

                                                       24
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 26 of 41
CONFIDENTIAL


        SST’s non-equity incentive compensation accrual exceeded supporting
        documentation (the FY18 General and President Goal Sheet signed by Lynne
        Houserman, SST President) by approximately $225K. Upon further investigation
        of this discrepancy Corporate became aware that the SST President intentionally
        overrode company policies and procedures and inappropriately recorded non-
        equity incentive compensation. Additionally, it was determined the manual journal
        entry control owner, the VP of Finance, did not sufficiently question the
        appropriateness of the documentation he was given to support the incentive
        compensation entry.
      Comtech Internal Audit determined that this deficiency rose to the level of significant
      deficiency.94

82. Ms. Houserman’s override of internal controls constituted a lack of an appropriate tone at the
      top of the SST business unit and compromised the control environment at Comtech. In
      addition, Mr. Christensen insufficiently questioned the documentation purportedly
      supporting Ms. Houserman’s direction. Her actions resulted in an internal control deficiency
      in the Company’s internal controls over financial reporting that rose to the level of, at a
      minimum, a significant deficiency. The deficiency was determined by both the Company
      and Deloitte to be “important enough to merit attention by those responsible for oversight of
      the registrant’s financial reporting.”95

             b. Ms. Houserman’s Actions Compromised the Company’s Internal Control
                Environment by Disregarding Comtech’s Standards of Business Conduct
                and Were Inappropriate.
83. While Mr. Goolsby acknowledged that Ms. Houserman signed Comtech’s Standards of
      Business Conduct in August 2017,96 he appears to be implying that Comtech’s Standards of
      Business Conduct did not apply to Ms. Houserman because of a supposedly “challenging
      environment.”97 Whether or not Ms. Houserman found the environment to be challenging
      did not relieve Ms. Houserman of her duties as the President of SST to comply with company
      policies that are critical to Comtech’s control environment.




94
   PwC000142, FY 2018 SOX Summaries of Deficiencies and Remediation.
95
   SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829, Effective September 10,
2007 and Regulation S-X Rule 1-02(a)(4).
96
   Goolsby Report at 21.
97
   Id. at 22.


                                                       25
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 27 of 41
CONFIDENTIAL


84. In August 2016 and 2017, Ms. Houserman participated in Comtech’s SOBC training course.
     Upon completion of the training, Ms. Houserman read and certified that she would abide by
     the SOBC and other Company policies, including Policy #08-01-11.                      Moreover, Ms.
     Houserman agreed to abide by the SOBC and acknowledged that any violation of the SOBC
     could lead to disciplinary action.98

85. The SOBC requires employees to perform their work with honesty, truthfulness, and
     integrity.99 Moreover, it requires every employee responsible for providing information used
     in the preparation of reports filed with the SEC to personally assure that such information is
     complete and accurate and reminds them that falsifying information is strictly prohibited.100
     Ms. Houserman had a fiduciary duty to comply with the SOBC. Ms. Houserman’s override
     of controls was inconsistent with Comtech’s SOBC.

86. In addition to the SOBC, Comtech’s HR & Employee Compensation Guidelines (referred to
     as Policy #08-01-11) document the terms, practices and policies of Comtech related to
     Human Resources and employee compensation.

87. The Accrual of Non-Equity Incentive Plan and Bonus Expense section of Policy #08-01-11
     states that “Corporate and each subsidiary or group of subsidiaries should be accruing non-
     equity incentive and other bonus expense during the year equal to the aggregate of: (1) the
     estimated profit sharing pool award for all employees, other than the Subsidiary President or
     Corporate Executive Officer, and (2) the estimated incentive compensation for the Subsidiary
     President or Corporate Executive Officer based on the estimated probable level of
     achievement of the performance goals set in the applicable Goal Sheet” (emphasis added).101
     Ms. Houseman’s actions were inconsistent with this provision of Policy #08-01-11 by
     instructing the accounting staff to book an accrual in an amount not supported by her Fiscal
     2018 Goal Sheet that she had executed and submitted to Mr. Kornberg. Ms. Houserman also
     instructed Mr. Christensen to make the entry and provided him with the unsigned, unexecuted




98
   TSYS014507, Standards of Business Conduct Certification signed by Lynne Houserman, August 28, 2017.
99
   TSYS000502 at 505, Comtech Standards of Business Conduct, published July 2017.
100
    TSYS000502 at 513, Comtech Standards of Business Conduct, published July 2017.
101
    Eichberger00028 at 67, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.


                                                     26
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 28 of 41
CONFIDENTIAL


      version of her Fiscal 2018 Goal Sheet and told him that it was still under revision when in
      fact she had signed the goal sheet.102

88. Ms. Houserman’s actions were inconsistent with Comtech’s Policy #08-01-11 and the
      Company’s SOBC and caused Mr. Christensen and an SST Senior Financial Analyst to
      record the improper adjustment for November 2017.              There is no evidence that Ms.
      Houserman requested permission to adjust the bonus accrual from Corporate Accounting, nor
      in her communications with management about the bonus did she inform them that she was
      causing an accrual to be entered that was inconsistent with the terms of the signed goal sheet.
      Specifically, the HR & Employee Compensation Guidelines (Policy #08-01-11) state the
      bonus pool “may be adjusted by Comtech’s CEO or ECC, as applicable, at his or her
      discretion, for special or non-recurring items that were not in the original financial plan for
      the relevant fiscal year.”103 As such, Ms. Houserman did not have the authority to make the
      change to the bonus accrual without proper approval.

89. I understand that Ms. Houserman alleges that the deduction was unfair and possibly even
      gender discrimination. The merits of those allegations, which I understand are contested and
      a subject of this litigation, have no bearing on my opinion of whether or not Ms. Houserman
      overrode controls. Whether she was the subject of gender discrimination would not change
      or excuse the fact that she inappropriately overrode the Company’s internal controls when
      she manipulated the company’s financial statements by causing the Company to accrue for
      her bonus in a manner that was inconsistent with her goal sheet and the directives of corporate
      management.

            c. Deloitte Properly Concluded Ms. Houserman’s Override to Be a Significant
               Deficiency in Comtech’s Internal Controls Over Financial Reporting.
90. Mr. Goolsby asserts that “Comtech attempted to push the harsh action taken against
      Houserman to Deloitte by ascribing the identification of the alleged overriding of internal
      controls and Significant Deficiency to Deloitte when, in fact, such identification was that of
      Comtech and Deloitte, as expected under auditing protocol, accepted the decision.”104 Mr.
      Goolsby is incorrect with his assertion. First, it is appropriate for Comtech to inform its

102
    Deposition of Jason Christensen (Rough Draft Transcript), September 24, 2020, at 18.
103
    Eichberger00028 at 64, Comtech Telecommunications Corp. HR & Employee Compensation Guidelines.
104
    Goolsby Report at 52.

                                                   27
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 29 of 41
CONFIDENTIAL


      auditors of a deficiency in internal controls and take remedial action based on that deficiency.
      Second, Deloitte was subject to PCAOB standards, evaluated the control deficiency and
      independently concluded that it rose to the level of a significant deficiency.

91. During Deloitte’s quarterly review and interim audit procedures which include fraud
      inquiries, Deloitte was informed by Mr. Porcelain that Ms. Houserman overrode Company
      policies and procedures and inappropriately recorded the non-equity incentive compensation
      of the business unit.105

92. PCAOB standards establish requirements and provide direction that applies when an auditor
      is engaged to perform an audit of management’s assessment of the effectiveness of internal
      control over financial reporting.106 In accordance with PCAOB Standards, Deloitte was
      required to conduct an independent review and evaluate each control deficiency to determine
      whether the deficiencies, individually or in combination, are material weaknesses.107

93. At the March 6, 2018 Comtech Audit Committee meeting, Deloitte advised the Audit
      Committee that, “based on Deloitte’s independent review, (i) Ms. Houserman’s actions in
      connection with this intentional override constituted a lack of an appropriate ‘tone at the top’
      of the SST business unit,” (ii) that the SST Vice President of Finance “did not sufficiently
      question the appropriateness of documentation purportedly supporting the SST President’s
      direction,” and (iii) that “the intentional override and the insufficient questioning of the
      supporting documentation constitute[d] a significant deficiency in the Company’s internal
      controls over financial reporting.”108

94. Deloitte is subject to PCAOB Standard AS2805, Management Representations, which states
      the following:

          If a representation made by management is contradicted by other audit
          evidence, the auditor should investigate the circumstances and consider the

105
    DT 0000655 at 659, Minutes of a Meeting of the Audit Committee of the Board of Directors for Comtech
Telecommunications Corp., March 6, 2018, as contained within the Deloitte work papers. DT 0000371-378, Deloitte
Fraud Inquiries of Michael Porcelain on February 20, 2018.
106
    PCAOB AS 2201, An Audit of Internal Control over Financial Reporting That Is Integrated with An Audit of
Financial Statements.
107
    Id.
108
    DT 0000655 at 659-660, Minutes of a Meeting of the Audit Committee of the Board of Directors for Comtech
Telecommunications Corp., March 6, 2018.


                                                      28
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 30 of 41
CONFIDENTIAL


          reliability of the representation made. Based on the circumstances, the auditor
          should consider whether his or her reliance on management’s representations
          relating to other aspects of the financial statements is appropriate and
          justified.109
95. Mr. Sarno testified that110:

        Q. What would be the reason that you would not talk to the persons who are
        allegedly involved in engaging in the control overrides? What would be one reason
        you wouldn't do that --
        Q. -- promptly after being told of the disclosure?
        A. Whether there was any concerns around the accuracy of that individual's
            accounts.
        Q. Could you explain that?
        A. If you didn't believe that one could rely on representations that an individual
              was making, then you may not be so inclined to speak to that individual.
96. Deloitte recommended that if the Company did not plan to take appropriate corrective action,

               a forensic investigation of the SST organization and actions taken by the President
                would need to be conducted to determine if any further intentional override of
                controls had occurred;

               there would be no reliance on Ms. Houserman’s representation of the internal control
                environment at SST business unit; and

               a significant and expensive amount of additional audit work would be needed in
                order to render an opinion on the Company’s financial statements and internal
                control over financial reporting.111

97. Based on my experience and facts presented, Deloitte’s recommendations as outlined above
      were appropriate. In my experience, it is a significant finding, not made lightly, when an
      auditor determines that an executive of a public company acts in such a way that their
      representations can no longer be relied upon. In those cases, an auditor would typically
      expect that significant remedial action be taken which can include either a change or
      modification     of    the   employee’s      responsibilities,    termination,     demotion,         and/or


109
    PCAOB AS 2805, Management Representations.
110
    Deposition of John Sarno, July 22, 2020, at 84-85.
111
    DT 0000655 at 660, Minutes of a Meeting of the Audit Committee of the Board of Directors for Comtech
Telecommunications Corp., March 6, 2018.

                                                      29
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 31 of 41
CONFIDENTIAL


      implementation of enhanced internal controls. If such remedial actions are not undertaken
      for some period of time, one can expect that the outside auditor would include enhanced audit
      procedures that would likely require significant increases in time and expense associated with
      the company’s audits.

98. Deloitte further reported that the firm would have to perform certain additional audit
      procedures for any period during which Ms. Houserman led SST to ensure that it could rely
      on the Company’s internal control over financial reporting.112

99. Deloitte’s reporting of the issues surrounding Ms. Houserman’s actions was consistent with
      its obligations as external auditor under PCAOB requirements.

100. The Goolsby Report provides a hypothetical scenario posed to “confirm” his “opinion that
      Houserman’s actions of allegedly overriding of internal controls was not an issue at all and
      did not rise to the level of even a Deficiency—and certainly not a Significant Deficiency.”113
      The Goolsby Report states, “Sarno testified that, if Houserman had believed that the Fiscal
      2018 Goal Sheet contained an error, and if Houserman had been requesting resolution of this
      issue from management without any response until Kornberg stated on February 13, 2018
      that the Goal Sheet was correct, it would not have been a control Deficiency for her to instruct
      Christensen to accrue for the higher bonus amount.”114

101. This hypothetical does not address the actual fact pattern of: 1) Ms. Houserman had a signed
      goal sheet that enumerated the bonus she was meant to be paid but did not provide that to Mr.
      Christensen, 2) Ms. Houserman instructed Mr. Christensen to record an accrual amount
      greater than what was in the executed goal sheet, and 3) Corporate was not informed that an
      additional journal entry to increase the bonus accrual had been made, to which Mr. Sarno
      testified.115

      VI.    CONCLUSION
102. Comtech is responsible for developing and maintaining a system of internal controls over
      financial reporting that would prevent the financial statements from misleading the owners,


112
    Id.
113
    Goolsby Report at 32.
114
    Id.
115
    Deposition of John Sarno, July 22, 2020, at 54-55.

                                                         30
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 32 of 41
CONFIDENTIAL


     creditors, investors, and other parties as well as to prevent misappropriation of assets. In my
     opinion, Ms. Houserman overrode certain internal controls related to Comtech’s accrual
     processes in fiscal year 2018. Because this deficiency was caused by management override,
     the potential for misappropriation of assets and overall misstatement to the financial
     statements was greatly increased.

     VII. SIGNATURE AND RIGHT TO MODIFY
103. My opinions are based upon information available to me as of the date of this report. It is
     possible that additional information may affect my opinions herein. I reserve the right, in the
     event further information becomes available, to modify or supplement my analysis and
     opinions.

*****

Signed this October 2, 2020 in New Jersey.




_______________________________
Elaine Lehnert, CPA, CFF




                                                31
Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 33 of 41




                     Exhibit A
              Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 34 of 41




                                   ELAINE LEHNERT
                                   Managing Director

                                   Internal Control Assessment Expertise


485 Lexington Avenue, 10th Floor   Elaine Lehnert is a Managing Director at Ankura with more than 25 years
New York, NY 10017                 of experience in internal control assessments, financial accounting, and
                                   reporting.
+1.732.766.4409 Mobile

                                   She performs assessments of internal control over financial reporting
elaine.lehnert@ankura.com
                                   based on the criteria established in the COSO framework and/or plans of
                                   remediation across multiple industries, including in connection with
                                   forensic accounting investigations and FCPA monitorships.
EDUCATION
BS, Accounting, Rider University
                                   In addition, she advises on financial reporting issues specific to insurance
                                   and reinsurance companies and has served as a consulting and/or
                                   testifying expert on various matters involving insurance and reinsurance
CERTIFICATIONS                     companies.
Certified Public Accountant

Certified in Financial Forensics
                                   She joined Ankura in 2016 from FTI Consulting where she was a managing
                                   director in the forensic and litigation services practice based out of New
                                   York and, before that, at Veris Consulting, where she specialized on
AFFILIATIONS                       matters involving insurance and reinsurance companies.
American Institute of Certified
Public Accountants                 Before joining Veris Consulting, she was a member of the staff of the
New Jersey Society of Certified    Accounting Standards Division of the AICPA. At the AICPA, she was
Public Accountants                 responsible for the development of the audit and accounting guides for
                                   insurance companies and was involved in other GAAP standard-setting
Board Member of the Society of
Insurance Financial
                                   activities. She also coordinated with industry groups, including the
Management (SIFM)                  National Association of Insurance Commissioners and state insurance
                                   regulators.
Chair Women of SIFM

Institute of Internal Auditors,
                                   She started her career as an auditor with a Big Four public accounting firm.
Member                             She worked on financial statement audits and related assessments of
                                   internal control over financial reporting for entities across multiple
                                   industries and participated in the firm’s internal insurance training
                                   program.

                                   Elaine’s professional experience includes:
                                      •   Internal Controls Whistleblower Action - Retained by counsel to
                                          provide an expert opinion in connection with the allegations
                                          brought by a whistleblower action. Opinion included the
                                          mechanics and purpose of internal controls over financial
                                          reporting and the appropriateness of the actions taken by the
     Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 35 of 41

                                                                              ELAINE LEHNERT

    plaintiff in reporting the violations of the company’s internal control environment.
•   Independent Fiduciary Review - Retained by counsel on behalf of a board of directors to perform
    an independent fiduciary review of a pension fund’s assets, liabilities, system of internal controls
    and the related financial reporting as a result of a whistleblower action.
•   Assessment of Remediation of Internal Controls
       o   Retained by counsel on behalf of a special committee of the board of directors of a
           healthcare company to assess internal controls that the company implemented in the
           aftermath of restating its financial statements.
       o   Retained by counsel on behalf of a special committee of the board of directors of a
           pharmaceutical company to assess internal controls that the company implemented in the
           aftermath restating its financial statements
•   Outsourced Internal Audit Provider - Led a team that served as the outsource provider for the
    internal audit function of a mid-sized company. On an annual basis, Elaine developed and executed
    the annual audit and reported directly to the audit committee. Further, Elaine served as the
    sounding board for management in its assessment and development of internal controls
    throughout the company.
•   Assessment of Internal Controls in the Aftermath of Fraud - Retained by counsel on behalf of an
    audit committee of a global publicly traded company to assess the internal controls designed to
    ensure safeguarding of certain assets/cash disbursements that were the center of fraudulent
    transactions originating out of its international subsidiary.
•   Sarbanes-Oxley Section 404 Assistance - Provided Sarbanes-Oxley assistance services to the
    management team at a publicly traded car rental and equipment leasing company. Assistance
    included the assessment of company prepared risk and control documentation of 12 key processes
    and reviewing and evaluating documentation against COSO.
•   Internal Audit Co-Sourcing - Led a team supplementing the internal audit department of a publicly
    traded international property and casualty insurance company. Elaine partnered with the
    company’s internal audit department to ensure its annual audit plan was fully executed by year-
    end as additional capacity was required due to unforeseen staffing issues.
•   Assistance to Chief Risk Officer - Provided assistance to the chief risk officer of an international
    underwriter of specialty insurance and reinsurance products in areas of the property and casualty
    market. Projects included assistance with Enterprise Risk Management projects such as developing
    a risk taxonomy, developing risk registers which identified risks of the organization, assistance with
    the preparation of the quarterly presentations to the board of directors and performing an
    assessment of the company’s OFAC Sanctions Compliance Program.
•   FCPA Monitorship Internal Control Review - Provided support to a team of forensic accountants by
    conducting an internal control assessment in conjunction with several Department of Justice FCPA
    monitorships of global corporations.




                                                                                                    2
Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 36 of 41




                     Exhibit B
        Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 37 of 41




                                                                                       Exhibit B
                                      Materials Relied Upon

 I.     Court Filings

TeleCommunications Systems, Inc. v Lynne Houserman Complaint (March 6, 2019)
TeleCommunications Systems, Inc. v Lynne Houserman Defendant's Answer to Complaint and
Affirmative Defenses (May 1, 2019)
Lynne Houserman v Comtech Telecommunications Complaint (May 1, 2019)
Lynne Houserman v Comtech Telecommunications Defendants' Answer and Affirmative Defenses
to Defendants' Counterclaims (May 1, 2019)
Lynne Houserman v Comtech Telecommunications First Amended Complaint (August 10, 2020)
Lynne Houserman v Comtech Telecommunications Defendants' Answer to Complaint (August 24,
2020)

 II.    SEC Filings

Comtech Telecommunications Corporation, July 31, 2019 Form 10-K
Comtech Telecommunications Corporation, July 31, 2018 Form 10-K
Comtech Telecommunications Corporation, July 31, 2017 Form 10-K
 III.   Literature and Regulations

15 U.S.C. § 7262(a)
AICPA, Management Override of Internal Control: The Achilles' Heel of Fraud Prevention § A
(2016)
Committee of Sponsoring Organizations of the Treadway Commission:                     About   Us,
https://www.coso.org/s/aboutus.aspx, accessed September 23, 2020
Internal Control—Integrated Framework issued by Committee of Sponsoring Organizations of the
Treadway Commission (September 1992, amended May 1994)
Internal Control—Integrated Framework issued by Committee of Sponsoring Organizations of the
Treadway Commission (May 2013)
Managing the Business Risk of Fraud: A Practical Guide sponsored by The Institute of Internal
Auditors, The American Institute of Certified Public Accountants and the Association of Certified
Fraud Examiners
PCAOB Auditing Standard 1305, Communications About Control Deficiencies in an Audit of
Financial Statements
PCAOB Auditing Standard No. 2201, An Audit of Internal Control Over Financial Reporting that

                                                2
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 38 of 41



is Integrated with an Audit of Financial Statements
PCAOB Auditing Standard No. 2301, The Auditor's Responses to the Risks of Material
Misstatement
PCAOB Auditing Standing No. 2805, Management Representations
Regulation S-X Rule 1-02(a)(4)
SEC Final Rule, Commission Guidance Regarding Management’s Report on Internal Control Over
Financial Reporting Under Section 13(a) or 15(d) of the Securities Exchange Act of 1934, Release
No. 33-8810, Effective June 27, 2007
SEC Final Rule, Definition of the Term Significant Deficiency, Release No. 33-8829, Effective
September 10, 2007
SEC Final Rule, Management’s Report on Internal Control Over Financial Reporting and
Certification and Disclosure in Exchange Act Periodic Reports, Release Nos. 33-8238, August 14,
2003

 IV.    Depositions

Lynne Houserman Deposition, November 21, 2019 and Exhibits
John Sarno Deposition, July 22, 2020 and Exhibits
Nicole Eichberger Deposition, July 23, 2020 and Exhibits
Michael Porcelain Deposition, July 29, 2020 and Exhibits
Fred Kornberg Deposition, July 30, 2020 and Exhibits (Vol. I)
Fred Kornberg Deposition, September 10, 2020 and Exhibits (Vol. II)
Tricia Sheehan Deposition, August 13, 2020 and Exhibits
Deposition of Jason Christensen (Rough Draft Transcript), September 24, 2020 and Exhibits

 V.     Expert Report

Expert Report of Gary B. Goolsby, August 14, 2020, with Exhibits/Appendices and Backup
materials

 VI.    Bates Stamped Documents

DT 0000371 - DT 0000378
DT 0000439
DT 0000566 - DT 0000594
DT 0000639 - DT 0000650


                                                 3
       Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 39 of 41



DT 0000655 - DT 0000684
DT 0000742 - DT 0000811
DT 0000816 - DT 0000830
DT 0000834 - DT 0000847
DT 0000851 - DT 0000866
DT 0000868 - DT 0000937
DT 0000966 - DT 0000971
DT 0000973 - DT 0001022
DT 0001035 - DT 0001047
DT 0001051 - DT 0001080
DT 0001083 - DT 0001106
DT 0001108 - DT 0001156
DT 0001161 - DT 0001164
Eichberger00020
Eichberger00028 - Eichberger00072
Eichberger00208 - Eichberger00210
Eichberger00216 - Eichberger00217
Eichberger00297 - Eichberger00301
Eichberger00308 - Eichberger00311
Eichberger00603 - Eichberger00606
Eichberger00659 - Eichberger00660
Eichberger00663 - Eichberger00664
Eichberger00806 - Eichberger01016
HOUSERMAN0000756 - HOUSERMAN0000757
PwC000142
PwC000246
TSYS000502 - TSYS000525
TSYS012864 - TSYS012865


                                       4
      Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 40 of 41



TSYS013394 - TSYS013395
TSYS014381 - TSYS014384
TSYS014462 - TSYS014470
TSYS014507 - TSYS014508
TSYS016507 - TSYS016696
TSYS022589 - TSYS022590
TSYS023976
TSYS024293 - TSYS024298
TSYS024642 - TSYS024648
TSYS024656 - TSYS024657
TSYS024754 - TSYS024755
TSYS024900
TSYS025267
TSYS025272 - TSYS025273
TSYS041276 - TSYS041277
TSYS048553 - TSYS048555
TSYS049438 - TSYS049439
TSYS049831 - TSYS049832
TSYS053469
TSYS057848 - TSYS057850
TSYS057872 - TSYS057873
TSYS062726 - TSYS062729
TSYS063294
TSYS070070 - TSYS070071
TSYS070606
TSYS070715 - TSYS070716
TSYS070730 - TSYS070731
TSYS070740 - TSYS070741


                                      5
      Case 2:19-cv-00644-RAJ Document 124-2 Filed 11/16/20 Page 41 of 41



TSYS070806 - TSYS070807
TSYS072040 - TSYS072046
TSYS072246 - TSYS072247
TSYS072265 - TSYS072268
TSYS074608 - TSYS074610
TSYS074622 - TSYS074624
TSYS078873
TSYS079903 - TSYS079961
TSYS079968 - TSYS079976
TSYS079983 - TSYS080121
TSYS080512 - TSYS080547
TSYS085561 - TSYS085644




                                      6
